141 F.3d 1168
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Kendrick Lee HARRIS, Appellant,v.Kelly FINAN, Officer;  St. Louis Police Department;  City ofSt. Louis, Appellees.
No. 97-2721.
United States Court of Appeals, Eighth Circuit.
Submitted March 20, 1998.Filed March 24, 1998.

Appeal from the United States District Court for the Eastern District of Missouri.
Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Kendrick Lee Harris appeals from the order of the District Court1 dismissing without prejudice his 42 U.S.C. § 1983 (1994) suit for failing to comply with the court's show cause order and for failing to prosecute.  After careful review of the record and the parties' submissions, we conclude that the District Court did not abuse its discretion.  See Schooley v. Kennedy, 712 F.2d 372, 374 (8th Cir.1983) (per curiam).  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Stephen N. Limbaugh, United States District Judge for the Eastern District of Missouri